Title: From George Washington to John Hancock, 12 July 1777
From: Washington, George
To: Hancock, John



Sir
Pompton Plains [N.J.] July 12th 1777

When I had the honor of addressing you last, I hoped the Intelligence received respecting our Affairs in the Northern Department was not true, or at least, that they were not so unfavourable, as they were then represented; But the inclosed Copy of a Letter from Genl Schuyler, which came to hand Yesterday Evening, confirms it most unhappily for us in its fullest latitude. This Event, (the evacuation of our posts on the Lake) among the most unfortunate that could have befallen us, is rendered more interesting by the manner in which it took place. I have no further information upon the Subject, than what the Copy contains, and shall be happy to hear by my next advices, that the Main body of the Army, of whose situation General Schuyler knew nothing with certainty, have not become prisoners. For I fear from the disposition they discovered on this distressing occasion, they would have surrendered to the Enemy, in case they fell in with them, though inferior in number.
In respect to Genl Schuylers demands, It is not in my power to comply with the whole of them. Not a Single Tent can be furnished, the Kettles will be and are ordered on; And an Express is going to Springfeild for all the Musquet Cartridges—Sixty Barrells of powder & a proportionable Quantity of Lead & Cartridge paper for his use. Ten peices of Artillery with Harness are also ordered with proper Officers from Peeks Kill. I have written to him to procure Horses & Drivers himself, as they are to be obtained with more ease where he is than here—Nor can he be supplied with the Heavy Cannon, which he requests, supposing

’em necessary, not having One to spare from a more important use—the defence of the Highlands. Colo. Putnam, I immagine, will be with him before this, as his Regiment is part of Nixon’s Brigade, who will answer every purpose he can possibly have for an Engineer at this crisis. A supply of intrenching Tools was sent him Four or five days ago in consequence of an Application then made. I should be extremely happy if our situation would allow me to afford him a large Reinforcement of Men—but I cannot with any degree of propriety in the Opinion of my General Officers send more to his aid at this time, than a number of Recruits on the March from the Massachusets State, belonging to some of the Regiments under his command, which amount to Six Hundred at least, and are now, I expect, pretty well advanced towards Peeks Kill. With this augmentation to what he already has, supposing Genl St Clair & his force to have come in & any number of Militia to have turned out, he will have an Army equal if not superior to Genl Burgoyn’s from the only accounts we have obtained. Besides this consideration, it is most probable, that Genl Burgoyne will suspend his Operations, till Genl Howe makes a movement and an effort on his part. His designs, I think, are most unquestionably against the Highlands, and that he will attempt the execution as soon as possible. We have been prevented marching to day by the Rain, but as soon as the Weather permits, shall proceed as expeditiously as we can towards the North River and cross or not as shall appear necessary from Circumstances.
In my last, I took the liberty of suggesting the propriety of sending an Active Officer to animate the Militia, that may assemble for checking Genl Burgoyn’s progress, and mentioned Genl Arnold for that purpose—being more & more convinced of the important advantages that will result from his presence & conduct, I have thought it my duty to repeat my wishes on the Subject, and that he may without a Moments loss of time set out from Philadelphia for that purpose.
When this arrives, it is likely Genl How’s intention will be well understood, but whether it is or not, as there are strong reasons to beleive his Operations will be up the North River & on the East side of it, I shall take the liberty to recommend the sending on the North Carolina & Other Continental Troops at Philadelphia to join this Army, unless Congress have some information that a Southern expedition is intended, of which I am not apprized.
If Congress have taken Colo. proctor and his Corps into the service of the States, It will be expedient for ’em to come on with all the Feild Artillery, which Colo. Flowers, the Commissary may have ready. this I have been induced to mention, having heard Congress were about to adopt ’em and as our demand for Artillerists is great. I would also observe,

that the situation of our Affairs, has become so delicate & embarrassing by the late misfortune we have experienced, that it is much to be wished, some Expedient could be come into, if there be any more efficacious than what has been already recommended, for filling & compleating the Several Regiments—At present they only count in number—but not in force, being most shamefully deficient in their just Compliment.
Your Letter of the 8th was duly received and agreable to your request I communicated to Genls Greene & Knox the Resolution of Congress respecting them & Genl Sullivan, the last of whom, I have not seen since it came to hand. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


P:S: ½ after 8: P.M. I this Minute received a Letter of the 9th from Genl Schuyler, a Copy of which & of the proclamation alluded to, you have inclosed. I fear more & more, that Genl St Clair & his Army are prisoners.

